            Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 1 of 30


 1   Mark E. Merin (State Bar No. 043849)
     Paul H. Masuhara (State Bar No. 289805)
 2   LAW OFFICE OF MARK E. MERIN
     1010 F Street, Suite 300
 3   Sacramento, California 95814
     Telephone:     (916) 443-6911
 4
     Facsimile:     (916) 447-8336
 5   E-Mail:        mark@markmerin.com
                    paul@markmerin.com
 6
       Attorneys for Plaintiff
 7     MIGUEL RODRIGUEZ CORTEZ
       and DESIREE MERCADO
 8

 9                                            UNITED STATES DISTRICT COURT

10                                          EASTERN DISTRICT OF CALIFORNIA

11                                                          FRESNO DIVISION

12   MIGUEL RODRIGUEZ CORTEZ                                                   Case No.
     and DESIREE MERCADO,
13                                                                             COMPLAINT FOR VIOLATION OF
                    Plaintiffs,                                                CIVIL AND CONSTITUTIONAL RIGHTS
14

15   vs.                                                                       DEMAND FOR JURY TRIAL

16   COUNTY OF MERCED, MERCED COUNTY
     SHERIFF’S OFFICE, VERNON H. WARNKE,
17   and DOE 1 to 20,
18
                    Defendants.
19
20                                                           INTRODUCTION

21          This action involves sheriff’s deputies employed by the COUNTY OF MERCED, MERCED

22   COUNTY SHERIFF’S OFFICE, and Sheriff VERNON H. WARNKE recklessly shooting MIGUEL

23   RODRIGUEZ CORTEZ and DESIREE MERCADO, and striking and severely injuring MIGUEL

24   RODRIGUEZ CORTEZ.

25                                                   JURISDICTION & VENUE

26          1.      This Court has original jurisdiction of the federal claims asserted herein pursuant to 28

27   U.S.C. § 1331 (in that they arise under the United States Constitution) and § 1343(a)(3) (in that the action

28   is brought to address deprivations, under color of state authority, of rights, privileges, and immunities
                                                           1
                                                   COMPLAINT; DEMAND FOR JURY TRIAL
                    Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
             Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 2 of 30


 1   secured by the United States Constitution). This Court has supplemental jurisdiction of the state law

 2   claims under 28 U.S.C. § 1367.

 3           2.      Venue is proper in the United State District Court for the Eastern District of California

 4   pursuant to 28 U.S.C. § 1391(b) because Defendants are located in the Eastern District of California and

 5   because many of the acts and/or omissions described herein occurred in the Eastern District of California.

 6           3.      Intradistrict venue is proper in the Fresno Division of the Eastern District of California

 7   pursuant to E.D. Cal. L.R. 120(d) because the claims asserted herein arise from acts and/or omissions

 8   which occurred in the County of Merced, California.

 9                                                              EXHAUSTION
10           4.      MIGUEL RODRIGUEZ CORTEZ submitted a government claim to the COUNTY OF

11   MERCED and MERCED COUNTY SHERIFF’S OFFICE regarding the claims asserted herein on

12   December 6, 2019. [Claim No. 2019-109.] The notice of rejection of the government claim was mailed

13   on January 14, 2020.

14           5.      DESIREE MERCADO submitted a government claim to the COUNTY OF MERCED

15   and MERCED COUNTY SHERIFF’S OFFICE regarding the claims asserted herein on December 19,

16   2019. [Claim No. 2019-110.] The notice of rejection of the government claim was mailed on January 28,

17   2020.

18                                                                   PARTIES
19           6.      Plaintiff MIGUEL RODRIGUEZ CORTEZ is a resident of the State of California, County
20   of Merced.

21           7.      Plaintiff DESIREE MERCADO is a resident of the State of California, County of
22   Stanislaus.

23           8.      Defendant COUNTY OF MERCED is a “public entity” within the definition of Cal. Gov.
24   Code § 811.2.

25           9.      Defendant MERCED COUNTY SHERIFF’S OFFICE is a “public entity” within the

26   definition of Cal. Gov. Code § 811.2.

27           10.     Defendant VERNON H. WARNKE is, and at all times material herein was, a law

28   enforcement officer and Sheriff of Defendants COUNTY OF MERCED and MERCED COUNTY
                                                      2
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
                     Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
            Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 3 of 30


 1   SHERIFF’S OFFICE, acting within the scope of that employment. Defendant VERNON H. WARNKE is

 2   sued in his individual capacity.

 3          11.     Defendants DOE 1 to 20 are and/or were agents or employees of Defendants COUNTY

 4   OF MERCED and/or MERCED COUNTY SHERIFF’S OFFICE, and acted within the scope of that

 5   agency or employment and under color of state law. The true and correct names of Defendants DOE 1 to

 6   20 are not now known and, as a result, they are sued by their fictitious names and true and correct names

 7   will be substituted when ascertained.

 8                                                   GENERAL ALLEGATIONS
 9          12.     At all times relevant herein, all wrongful acts described were performed under color of
10   state law and/or in concert with or on behalf of those acting under the color of state law.
11          13.     In the early evening of November 15, 2019, Plaintiff MIGUEL RODRIGUEZ CORTEZ
12   was driving a vehicle purchased by his mother only two days before.
13          14.     Plaintiff DESIREE MERCADO was a passenger in the vehicle that Plaintiff MIGUEL
14   RODRIGUEZ CORTEZ was driving.
15          15.     Plaintiff MIGUEL RODRIGUEZ CORTEZ’s vehicle was pulled over by a Merced
16   County Sheriff’s Office deputy, Defendant DOE 1, while the vehicle was leaving the parking lot of a
17   McDonald’s restaurant in Hilmar, California
18          16.     Defendant DOE 1 activated his lights and approached Plaintiff MIGUEL RODRIGUEZ
19   CORTEZ’s stopped vehicle.
20          17.     Defendant DOE 1 demanded that Plaintiff MIGUEL RODRIGUEZ CORTEZ produce his

21   license and registration.
22          18.     Defendant DOE 1 stated that the license plate on Plaintiff MIGUEL RODRIGUEZ

23   CORTEZ’s vehicle looked “suspicious.”
24          19.     Plaintiff MIGUEL RODRIGUEZ CORTEZ recognized the Defendant DOE 1 as the same

25   sheriff’s deputy who had threatened and abused him on a prior occasion.

26          20.     Defendant DOE 1 went back to his patrol vehicle.

27          21.     Plaintiff MIGUEL RODRIGUEZ CORTEZ, fearing possible harm from Defendant DOE

28   1 based on his prior interaction, decided to drive to a place where there were people who could observe
                                                            3
                                                   COMPLAINT; DEMAND FOR JURY TRIAL
                    Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
            Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 4 of 30


 1   and discourage untoward behavior from Defendant DOE 1.

 2          22.     Plaintiff MIGUEL RODRIGUEZ CORTEZ drove the vehicle away from where he had

 3   been pulled-over.

 4          23.     Plaintiff MIGUEL RODRIGUEZ CORTEZ pulled the vehicle off a rural road where he

 5   was driving, after he was unable to find a suitable location.

 6          24.     Plaintiff MIGUEL RODRIGUEZ CORTEZ’s vehicle was pursued by Defendants DOE 1

 7   to 10, several Merced County Sheriff’s Office deputies, after it left the scene.

 8          25.      Defendants DOE 1 to 10 fired numerous bullets through the windows of Plaintiff

 9   MIGUEL RODRIGUEZ CORTEZ’s vehicle, breaking the windows of the vehicle, immediately after the
10   vehicle had been pulled-off the rural road.
11          26.     Defendants DOE 1 to 10’s shots narrowly missed striking Plaintiffs MIGUEL
12   RODRIGUEZ CORTEZ and DESIREE MERCADO.
13          27.     Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO were terrorized
14   by Defendants DOE 1 to 10’s shots and sustained injuries from the breaking glass of the windows.
15          28.     Plaintiff MIGUEL RODRIGUEZ CORTEZ exited the vehicle, with his hands in the air.
16          29.     Plaintiff MIGUEL RODRIGUEZ CORTEZ was not armed with any weapon or with
17   anything that even resembled a weapon.
18          30.     Plaintiff MIGUEL RODRIGUEZ CORTEZ stated repeatedly to Defendants DOE 1 to 10:
19   “Don’t shoot! Don’t kill me!”
20          31.     Plaintiff MIGUEL RODRIGUEZ CORTEZ surrendered to Defendants DOE 1 to 10.

21          32.     Defendants DOE 1 to 10 opened fire on Plaintiff MIGUEL RODRIGUEZ CORTEZ,
22   despite his pleas not to shoot and his surrender.

23          33.     Plaintiff MIGUEL RODRIGUEZ CORTEZ was struck from behind with a bullet that
24   inflicted grievous injury.

25          34.     Plaintiff MIGUEL RODRIGUEZ CORTEZ fell to the ground, unconscious and bleeding

26   profusely from the gunshot wound he sustained.

27          35.      Plaintiff DESIREE MERCADO looked on as her friend, Plaintiff MIGUEL

28   RODRIGUEZ CORTEZ, was shot from behind while surrendering with his hands in the air.
                                                4
                                                   COMPLAINT; DEMAND FOR JURY TRIAL
                    Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
            Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 5 of 30


 1          36.     Plaintiff DESIREE MERCADO observed Plaintiff MIGUEL RODRIGUEZ CORTEZ

 2   being stripped naked and his bleeding body exposed.

 3          37.     Plaintiff MIGUEL RODRIGUEZ CORTEZ was air-lifted from scene to a nearby hospital

 4   where he received life-saving emergency surgery.

 5          38.     Plaintiff DESIREE MERCADO was detained by Defendants DOE 1 to 10, without cause.

 6          39.     Defendants DOE 1 to 10 seized Plaintiff DESIREE MERCADO’s personal possessions,

 7   including her purse, identification, license, money, and cell phone, which were not returned.

 8          40.     Plaintiff DESIREE MERCADO observed the scene of the shooting being hosed-down,

 9   eliminating numerous spent bullet casings and Plaintiff MIGUEL RODRIGUEZ CORTEZ’s blood on
10   the ground, before photos of the scene were taken and evidence adequately collected or documented.
11          41.     Plaintiff MIGUEL RODRIGUEZ CORTEZ is now under several doctors’ care, is partially
12   paralyzed, and his prognosis is guarded.
13          42.     On December 19, 2019, Plaintiff DESIREE MERCADO wrote to Defendants MERCED
14   COUNTY SHERIFF’S OFFICE and VERNON H. WARNKE and requested the immediate return of her
15   seized property. To date, Defendants MERCED COUNTY SHERIFF’S OFFICE and VERNON H.
16   WARNKE have failed to respond to the request or to return the seized property.
17                                        POLICY OR CUSTOM ALLEGATIONS
18          43.     Defendant VERNON H. WARNKE, acting as Sheriff, is and, at all times material herein,

19   was a final policy-making authority for Defendants COUNTY OF MERCED and MERCED COUNTY
20   SHERIFF’S OFFICE as it relates to the training, supervision, and discipline of law enforcement officers

21   acting under his command. See Cal. Const., art. XI, § 1(b). Defendant VERNON H. WARNKE is
22   responsible for ensuring the actions of Defendants COUNTY OF MERCED and MERCED COUNTY

23   SHERIFF’S OFFICE’s law enforcement officers are consistent with law and the U.S. and California
24   Constitutions. Defendant VERNON H. WARNKE has served as Sheriff since December 2014.

25   Defendant VERNON H. WARNKE has been employed in various capacities by Defendant MERCED

26   COUNTY SHERIFF’S OFFICE since 1979, including supervisory and policy-making capacities since at

27   least 1997.

28          44.     Defendants DOE 11 to 20 are/were policy-making authorities, based on a delegation of
                                                      5
                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
            Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 6 of 30


 1   authority, for Defendants COUNTY OF MERCED and MERCED COUNTY SHERIFF’S OFFICE as it

 2   relates to the training, supervision, and discipline of law enforcement officers acting under their

 3   command. Defendants DOE 11 to 20 are responsible for ensuring the actions of Defendants COUNTY

 4   OF MERCED and MERCED COUNTY SHERIFF’S OFFICE’s law enforcement officers are consistent

 5   with law and the U.S. Constitution and the California Constitution.

 6              45.   On information and belief, Defendants DOE 1 to 10’s use of unreasonable force against

 7   Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO resulted from the existence of a

 8   policy or custom maintained by Defendants COUNTY OF MERCED, MERCED COUNTY SHERIFF’S

 9   OFFICE, VERNON H. WARNKE, and DOE 11 to 20. Specifically, the topics of the policies or customs
10   alleged to exist in connection with the incidents giving rise to this action include:
11         i.         A policy or custom of action whereby Defendants COUNTY OF MERCED, MERCED
12                    COUNTY SHERIFF’S OFFICE, VERNON H. WARNKE, and DOE 11 to 20 knowingly
13                    participated in creating and maintaining a culture permitting or encouraging subordinate
14                    officers’ use of unreasonable and excessive force.
15        ii.         A policy or custom of inaction whereby Defendants COUNTY OF MERCED, MERCED
16                    COUNTY SHERIFF’S OFFICE, VERNON H. WARNKE, and DOE 11 to 20 acquiesced
17                    in or where deliberately indifference to a culture permitting or encouraging subordinate
18                    officers’ use of unreasonable and excessive force.
19              46.   On information and belief, Defendants COUNTY OF MERCED, MERCED COUNTY
20   SHERIFF’S OFFICE, VERNON H. WARNKE, and DOE 11 to 20’s insufficient training, supervision, or

21   control of Defendants DOE 1 to 10 was a moving force behind and contributed to the improper and
22   unlawful use of unreasonable and excessive force against Plaintiffs MIGUEL RODRIGUEZ CORTEZ

23   and DESIREE MERCADO, resulting in injury.
24              47.   The existence of the policies or customs alleged to exist are reflected by Defendants DOE

25   1 to 10’s use of unreasonable and excessive force against Plaintiffs MIGUEL RODRIGUEZ CORTEZ

26   and DESIREE MERCADO, and Defendants DOE 1 to 10’s failure to intervene in, integral participation

27   in, and/or aiding and abetting Defendants DOE 1 to 10’s use of unreasonable and excessive force against

28   Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO, including:
                                              6
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                      Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
           Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 7 of 30


 1          a.     The multiple harms that occurred to Plaintiffs MIGUEL RODRIGUEZ CORTEZ and

 2                 DESIREE MERCADO, including (i) Defendants DOE 1 to 10’s pointing their firearms at

 3                 Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO when they posed

 4                 no threat and there was no lawful justification for doing so; (ii) Defendants DOE 1 to 10’s

 5                 firing their firearms at Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE

 6                 MERCADO when they posed no threat and there was no lawful justification for doing so;

 7                 and (iii) Defendants DOE 1 to 10’s shooting at and striking Plaintiff MIGUEL

 8                 RODRIGUEZ CORTEZ when he posed no threat and there was no lawful justification for

 9                 doing so.
10          b.     The misconduct that occurred in the open, on a public street, including (i) Defendants
11                 DOE 1 to 10’s pointing their firearm at Plaintiffs MIGUEL RODRIGUEZ CORTEZ and
12                 DESIREE MERCADO when they posed no threat and there was no lawful justification
13                 for doing so; (ii) Defendants DOE 1 to 10’s firing their firearms at Plaintiffs MIGUEL
14                 RODRIGUEZ CORTEZ and DESIREE MERCADO when he posed no threat and there
15                 was no lawful justification for doing so; and (iii) Defendants DOE 1 to 10’s shooting at
16                 and striking Plaintiff MIGUEL RODRIGUEZ CORTEZ when he posed no threat and
17                 there was no lawful justification for doing so.
18          c.     The involvement of multiple officials in the misconduct, including Defendants DOE 1 to
19                 10, who pointed their firearms and shot at Plaintiffs MIGUEL RODRIGUEZ CORTEZ
20                 and DESIREE MERCADO, and shot Plaintiff MIGUEL RODRIGUEZ CORTEZ when

21                 he posed no threat and there was no lawful justification for doing so, and Defendants DOE
22                 1 to 10 who failed to intervene in, integrally participated in, and/or aided and abetted

23                 Defendants DOE 1 to 10’s use of unreasonable force against Plaintiffs MIGUEL
24                 RODRIGUEZ CORTEZ and DESIREE MERCADO.

25          48.    Defendants COUNTY OF MERCED, MERCED COUNTY SHERIFF’S OFFICE,

26   VERNON H. WARNKE, and DOE 11 to 20, acting under color of state law and as policy-making

27   authorities, knew or should have known that subordinate law enforcement officers under their command,

28   including Defendants DOE 1 to 10, were inadequately trained, supervised, or disciplined resulting from
                                                      7
                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
            Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 8 of 30


 1   either the lack of proper training, pursuant to policy, or the result of the lack of policy concerning the use

 2   of excessive and unreasonable force against persons contacted. Defendants COUNTY OF MERCED,

 3   MERCED COUNTY SHERIFF’S OFFICE, VERNON H. WARNKE, and DOE 11 to 20 had notice of

 4   these policies, customs, or practices, or the inadequacy of the policies, customs, or practices, as reflected

 5   by multiple sources, including several incidents, complaints, and settlements occurring prior to the

 6   incidents giving rise to this action. For example:

 7          i)      In December 2018, “several” members of Defendant MERCED COUNTY SHERIFF’S

 8                  OFFICE were involved in a bar fight. Defendant VERNON H. WARNKE characterized

 9                  the bar fight as “a personal issue.” See
10                  <https://www.sanluisobispo.com/news/california/article223391040.html>. On information
11                  and belief, Defendants COUNTY OF MERCED, MERCED COUNTY SHERIFF’S

12                  OFFICE, and VERNON H. WARNKE failed to hold their officers accountable for the

13                  misconduct.

14          ii)     In Aguaristi v. County of Merced, E.D. Cal. Case 1:18-cv-01053-DAD-EPG, it is alleged

15                  that two officers employed by Defendant COUNTY OF MERCED entered George

16                  Aguaristi’s private property without consent, “maced, shot, and killed” his dog, disposed

17                  of the dog’s body without notice, and urinated on Mr. Aguaristi’s property. The lawsuit

18                  remains pending. On information and belief, Defendant COUNTY OF MERCED failed to

19                  hold their officers accountable for the alleged misconduct.
20          iii)    In Estate of Bonilla v. County of Merced, E.D. Cal. Case No. 1:18-cv-00329-DAD-SKO,

21                  Aaron Bonilla, an inmate in the custody of Defendant MERCED COUNTY SHERIFF’S
22                  OFFICE at the Merced County Jail, was beaten to death by several other inmates of the

23                  course of at least 12 minutes. Investigators found that the supervision of inmates at the jail
24                  was so lackadaisical that the attacking inmates beat Mr. Bonilla for a “long period of

25                  time” and then “stopped and caught their breath and kept going.” Defendant VERNON H.

26                  WARNKE admitted that “[o]ur staffing levels are low” at the jail. See

27                  <https://www.losbanosenterprise.com/article205184219.html>. The lawsuit was settled.

28                  On information and belief, Defendants COUNTY OF MERCED, MERCED COUNTY
                                                        8
                                                   COMPLAINT; DEMAND FOR JURY TRIAL
                    Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
     Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 9 of 30


 1         SHERIFF’S OFFICE, and VERNON H. WARNKE failed to hold their officers

 2         accountable for the misconduct.

 3   iv)   In Morse v. County of Merced, E.D. Cal. Case No. 1:16-cv-00142-DAD-SKO, a lieutenant

 4         and detective employed by Defendant MERCED COUNTY SHERIFF’S OFFICE

 5         obtained an arrest warrant through judicial deception by omitting key evidence that would

 6         have exonerated the suspect, then falsely arrested the subject of the warrant, Ethan Morse,

 7         the son of the County’s previous district attorney. Mr. Morse spent four months in jail

 8         before he was declared factually innocent. A jury found the officers liable for various

 9         violations of Mr. Morse’s civil rights and awarded $498,300, in addition to $28,349 in
10         punitive damages and attorneys’ fees and costs associated with the lawsuit. See
11         <https://www.fresnobee.com/news/local/article210641864.html>. On information and
12         belief, Defendants COUNTY OF MERCED, MERCED COUNTY SHERIFF’S OFFICE,

13         and VERNON H. WARNKE failed to hold their officers accountable for the misconduct.

14   v)    In Brum v. County of Merced, E.D. Cal. Case No. 1:12-cv-01636-AWI-SKO, 15 female

15         corrections officers who were previously or currently employed by Defendants COUNTY

16         OF MERCED and MERCED COUNTY SHERIFF’S OFFICE filed a complaint alleging a

17         longstanding pattern and practice of discrimination based on sex and gender. The

18         plaintiffs alleged that they had attempted to raise their grievances prior to filing suit but

19         they were retaliated against, intimidated, and scrutinized in response by Defendant
20         COUNTY OF MERCED and its employees. The lawsuit was settled. On information and

21         belief, Defendants COUNTY OF MERCED and MERCED COUNTY SHERIFF’S
22         OFFICE failed to hold their officers accountable for the alleged misconduct.

23   vi)   In Cervantes v. Merced County, E.D. Cal. Case No. 1:12-cv-00868-AWI-MJS, it was
24         alleged that Teresa Cervantes was subject to a routine traffic stop for a moving violation

25         by a deputies employed by Defendant MERCED COUNTY SHERIFF’S OFFICE. During

26         the stop, the deputies called Ms. Cervantes “stupid” and grabbed her arm and twisted it

27         with such force that it fractured her arm and injured her ribs and shoulder. The lawsuit

28         was settled. On information and belief, Defendants COUNTY OF MERCED and
                                                9
                                          COMPLAINT; DEMAND FOR JURY TRIAL
           Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
           Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 10 of 30


 1                  MERCED COUNTY SHERIFF’S OFFICE failed to hold their officers accountable for

 2                  the alleged misconduct.

 3          vii)    In Gonzalez v. Merced County, E.D. Cal. Case No. 1:07-cv-01146-OWW-SMS,

 4                  Guadalupe Gonzalez was arrested by deputies employed by Defendant MERCED

 5                  COUNTY SHERIFF’S OFFICE, without explanation. Mr. Gonzalez warned deputies that

 6                  he had a back injury and inquired as to why he was being arrested. In response, one of the

 7                  deputies instructed another deputy to tase Mr. Gonzalez. The deputy complied and tased

 8                  Mr. Gonzalez multiple times, without cause, as the other deputy restrained Mr. Gonzalez.

 9                  The lawsuit was settled. On information and belief, Defendants COUNTY OF MERCED
10                  and MERCED COUNTY SHERIFF’S OFFICE failed to hold their officers accountable
11                  for the alleged misconduct.
12          viii)   In Davis v. County of Merced, E.D. Cal. Case No. 1:07-cv-00180-SKO, Cedric Davis, an
13                  inmate at the Merced County Jail, reported to Defendant MERCED COUNTY
14                  SHERIFF’S OFFICE’s deputies that he was having trouble breathing. Despite this,
15                  several deputies forcefully restrained Mr. Davis, tased him multiple times, sprayed
16                  chemical agents in his face, and secured him on a restraint chair, causing Mr. Davis’
17                  death. The lawsuit was settled for $650,000. On information and belief, Defendants
18                  COUNTY OF MERCED and MERCED COUNTY SHERIFF’S OFFICE failed to hold
19                  their officers accountable for the misconduct.
20          49.     On information and belief, Defendants COUNTY OF MERCED, MERCED COUNTY

21   SHERIFF’S OFFICE, VERNON H. WARNKE, and/or DOE 11 to 20 were aware the of the multiple
22   settlements, prior incidents, and complaints described above. Defendants COUNTY OF MERCED,

23   MERCED COUNTY SHERIFF’S OFFICE, VERNON H. WARNKE, and/or DOE 11 to 20 perpetuated
24   the problem by knowingly turning a blind eye to the abuses, ignoring or refusing to investigate

25   complaints of subordinates’ misconduct, acquiescing in and implicitly condoning the misconduct by

26   perpetuating a culture of impunity, failing meaningfully to discipline, re-train, or otherwise penalize

27   subordinates’ misconduct, failing to hold subordinates accountable for violations of law or policies, and

28   creating or fostering an environment where subordinate law enforcement officers believed they could
                                                       10
                                                   COMPLAINT; DEMAND FOR JURY TRIAL
                    Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
           Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 11 of 30


 1   “get away with anything.”

 2          50.     Defendants COUNTY OF MERCED, MERCED COUNTY SHERIFF’S OFFICE,

 3   VERNON H. WARNKE, and DOE 11 to 20’s permitting a pervasive culture of violence by subordinate

 4   law enforcement officers is demonstrated, for example, by the continuous employment of Johnny Mathis,

 5   a sheriff’s deputy with an extensive history of violence that resulting in at least three civil lawsuits and a

 6   government claim being filed and $400,000 in civil settlements paid by Defendant COUNTY OF

 7   MERCED. See <https://www.modbee.com/latest-news/article3128013.html>. On information and belief,

 8   deputy Mathis’ misconduct did not result in his discipline but, rather, he was promoted to Defendant

 9   MERCED COUNTY SHERIFF’S OFFICE’s K-9 Unit.
10          a)      In a 2004 lawsuit, Marcus Aue and Jason Haugen alleged they were assaulted and beaten
11                  without cause at the Merced County Fair by two deputies, including deputy Mathis, who
12                  were allegedly on steroids. Two months after the incident, Sheriff Pazin admitted that four
13                  deputies had used steroids. Deputy Mathis did not answer questions about his steroid use
14                  in order to avoid departure from the Merced County Sheriff’s Office. The two victims of
15                  the deputies’ assault settled for $325,000 and $15,000, respectively.
16          b)      In 2004 incident, deputy Mathis was off-duty when his K-9 bit a bystander in Santa Cruz.
17                  The resulting lawsuit settled for $4,500.
18          c)      In Red v. County of Merced, E.D. Cal. Case No. 1:06-cv-01003-GSA, Peggy Red alleged
19                  that deputy Mathis pointed a gun at her, detained and arrested her without cause, and
20                  broke the frames of her eyeglasses in the process. The case was settled for $50,000.

21          d)      In a 2006 lawsuit, deputy Mathis pursued a suspect and allegedly attacked Stefano Evans,
22                  a man unrelated to the pursuit, who was trying to leave his driveway. Deputy Mathis came

23                  upon Mr. Evans and told him to stop his car at gunpoint, fired a taser, dragged him from
24                  the car, and arrested him. The case was settled for $22,500.

25          e)      In 2010, deputy Mathis charged with domestic violence for alleged battery on his wife, an

26                  on-duty dispatcher, while he was on-duty at the Merced County Main Jail. Deputy Mathis

27                  was removed from his employment with Defendants COUNTY OF MERCED and

28                  MERCED COUNTY SHERIFF’S OFFICE only after he was criminally charged with a
                                             11
                                                   COMPLAINT; DEMAND FOR JURY TRIAL
                    Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
           Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 12 of 30


 1                    misdemeanor. (Ex-deputy Mathis subsequently obtained employment as a police officer

 2                    with the Dos Palos Police Department. See

 3                    <https://www.mercedsunstar.com/news/local/crime/article226211755.html>.)

 4          51.       Defendants COUNTY OF MERCED, MERCED COUNTY SHERIFF’S OFFICE,

 5   VERNON H. WARNKE, and DOE 11 to 20 were or should have been on notice regarding the need to

 6   discontinue, modify, and/or implement new and different versions of policies or customs because the

 7   inadequacies were so obvious and likely to result in the violation of constitutional rights of persons

 8   coming into contact with their subordinate officers, including Plaintiffs MIGUEL RODRIGUEZ

 9   CORTEZ and DESIREE MERCADO.
10          52.       On information and belief, additional evidence and information related to Defendants
11   COUNTY OF MERCED, MERCED COUNTY SHERIFF’S OFFICE, VERNON H. WARNKE, and
12   DOE 11 to 20’s policies or customs will be sought and obtained during the course of this litigation. On
13   information and belief, although access to the existence or absence of internal policies, customs, or
14   practices prior to discovery is necessarily limited, Defendants COUNTY OF MERCED, MERCED
15   COUNTY SHERIFF’S OFFICE, VERNON H. WARNKE, and DOE 11 to 20 have access to and/or
16   knowledge of past and subsequent events and to statements of internal policies, customs, or practices at
17   issue and, in some respects, may be in sole possession of evidence and facts needed to support or refute
18   these claims.
19                                                               FIRST CLAIM
20                                                         False Detention / Arrest
21                                          (U.S. Const., Amend. IV; 42 U.S.C. § 1983)
22          53.       This Claim is asserted by Plaintiff MIGUEL RODRIGUEZ CORTEZ and DESIREE

23   MERCADO against Defendants DOE 1 to 10.
24          54.       Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO reallege and

25   incorporate the allegations of the preceding paragraphs 1 to 42, to the extent relevant, as if fully set forth

26   in this Claim.

27          55.       Defendants DOE 1 to 10, acting or purporting to act in the performance of their official

28   duties as law enforcement officers, falsely detained/arrested Plaintiffs MIGUEL RODRIGUEZ CORTEZ
                                                          12
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                      Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
           Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 13 of 30


 1   and DESIREE MERCADO, without a warrant and without probable cause, in violation of their rights

 2   protected by the Fourth Amendment (as incorporated through the Fourteenth Amendment) of the U.S.

 3   Constitution.

 4          56.       Defendants DOE 1 to 10, acting or purporting to act in the performance of their official

 5   duties as law enforcement officers, failed to intercede in and/or were integral participants in Defendants

 6   DOE 1 to 10’s false detention/arrest of Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE

 7   MERCADO, in violation of their rights protected by the Fourth Amendment (as incorporated through the

 8   Fourteenth Amendment) of the U.S. Constitution.

 9          57.       Defendants DOE 1 to 10’s actions and inactions were motivated by evil motive or intent,
10   involved reckless or callous indifference to Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE
11   MERCADO’s constitutional rights, or were wantonly or oppressively done.
12          58.       As a direct and proximate result of Defendants DOE 1 to 10’s actions and inactions,
13   Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO suffered injuries entitling them
14   to receive compensatory and punitive damages against Defendants DOE 1 to 10.
15          WHEREFORE, Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO pray
16   for relief as hereunder appears.
17                                                             SECOND CLAIM
18                                                 Unreasonable and Excessive Force
19                                          (U.S. Const., Amend. IV; 42 U.S.C. § 1983)
20          59.       This Claim is asserted by Plaintiff MIGUEL RODRIGUEZ CORTEZ and DESIREE

21   MERCADO against Defendants COUNTY OF MERCED, MERCED COUNTY SHERIFF’S OFFICE,
22   VERNON H. WARNKE, and DOE 1 to 20.

23          60.       Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO reallege and
24   incorporate the allegations of the preceding paragraphs 1 to 52, to the extent relevant, as if fully set forth

25   in this Claim.

26          61.       Defendants DOE 1 to 10, acting or purporting to act in the performance of their official

27   duties as law enforcement officers, used unreasonable and excessive force against Plaintiffs MIGUEL

28   RODRIGUEZ CORTEZ and DESIREE MERCADO, in violation of their rights protected by the Fourth
                                        13
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                      Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
           Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 14 of 30


 1   Amendment (as incorporated through the Fourteenth Amendment) of the U.S. Constitution.

 2          62.     Defendants DOE 1 to 10, acting or purporting to act in the performance of their official

 3   duties as law enforcement officers, failed to intercede in and/or were integral participants in Defendants

 4   DOE 1 to 10’s use of unreasonable and excessive force against Plaintiffs MIGUEL RODRIGUEZ

 5   CORTEZ and DESIREE MERCADO, in violation of their rights protected by the Fourth Amendment (as

 6   incorporated through the Fourteenth Amendment) of the U.S. Constitution.

 7          63.     Defendants COUNTY OF MERCED, MERCED COUNTY SHERIFF’S OFFICE,

 8   VERNON H. WARNKE, and DOE 11 to 20, acting under color of state law and as policy-making

 9   authorities, maintained policies or customs of action and inaction resulting in the violation of Plaintiffs
10   MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO’s rights protected by the Fourth
11   Amendment (as incorporated through the Fourteenth Amendment) of the U.S. Constitution.
12          64.     Defendants VERNON H. WARNKE and DOE 1 to 20’s actions and inactions were
13   motivated by evil motive or intent, involved reckless or callous indifference to Plaintiffs MIGUEL
14   RODRIGUEZ CORTEZ and DESIREE MERCADO’s constitutional rights, or were wantonly or
15   oppressively done.
16          65.     As a direct and proximate result of Defendants COUNTY OF MERCED, MERCED
17   COUNTY SHERIFF’S OFFICE, VERNON H. WARNKE, DOE 1 to 20’s actions and inactions,
18   Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO suffered injuries entitling them
19   to receive compensatory damages against Defendants COUNTY OF MERCED, MERCED COUNTY
20   SHERIFF’S OFFICE, VERNON H. WARNKE, DOE 1 to 20; and punitive damages against Defendants

21   VERNON H. WARNKE and DOE 1 to 20.
22          WHEREFORE, Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO pray

23   for relief as hereunder appears.
24                                                             THIRD CLAIM
25                                               Denial of Substantive Due Process
26                                       (U.S. Const., Amend. XIV; 42 U.S.C. § 1983)
27          66.     This Claim is asserted by Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE

28   MERCADO against Defendants DOE 1 to 10.
                                                                          14
                                                   COMPLAINT; DEMAND FOR JURY TRIAL
                    Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
           Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 15 of 30


 1          67.       Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO reallege and

 2   incorporate the allegations of the preceding paragraphs 1 to 42, to the extent relevant, as if fully set forth

 3   in this Claim.

 4          68.       Defendants DOE 1 to 10, acting or purporting to act in the performance of their official

 5   duties as law enforcement officers, engaged in conscience-shocking conduct by employing deadly force

 6   with the purpose to harm and/or deliberate indifference and without regard to the known or obvious risks

 7   of injury to Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO, in violation of their

 8   rights protected by the Fourteenth Amendment of the U.S. Constitution.

 9          69.       Defendants DOE 1 to 10, acting or purporting to act in the performance of their official
10   duties as law enforcement officers, failed to intercede in and/or were integral participants in Defendants
11   DOE 1 to 10’s conscience-shocking employment of deadly force against Plaintiffs MIGUEL
12   RODRIGUEZ CORTEZ and DESIREE MERCADO, in violation of their rights protected by the
13   Fourteenth Amendment of the U.S. Constitution.
14          70.       Defendants DOE 1 to 10’s actions and inactions were motivated by evil motive or intent,
15   involved reckless or callous indifference to Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE
16   MERCADO’s constitutional rights, or were wantonly or oppressively done.
17          71.       As a direct and proximate result of Defendants DOE 1 to 10’s actions and inactions,
18   Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO suffered injuries entitling them
19   to receive compensatory and punitive damages against Defendants DOE 1 to 10.
20          WHEREFORE, Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO pray

21   for relief as hereunder appears.
22                                                             FOURTH CLAIM
23                                        Unreasonable Seizure and Search of Property
24                                          (U.S. Const., Amend. IV; 42 U.S.C. § 1983)
25          72.       This Claim is asserted by Plaintiff DESIREE MERCADO against Defendants DOE 1 to

26   10.

27          73.       Plaintiff DESIREE MERCADO realleges and incorporates the allegations of the

28   preceding paragraphs 1 to 42, to the extent relevant, as if fully set forth in this Claim.
                                                          15
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                      Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
           Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 16 of 30


 1          74.       Defendants DOE 1 to 10, acting or purporting to act in the performance of their official

 2   duties as law enforcement officers, unreasonably seized and searched Plaintiff DESIREE MERCADO’s

 3   property, without a warrant and without probable cause, in violation of her rights protected by the Fourth

 4   Amendment (as incorporated through the Fourteenth Amendment) of the U.S. Constitution.

 5          75.       Defendants DOE 1 to 10, acting or purporting to act in the performance of their official

 6   duties as law enforcement officers, failed to intercede in and/or were integral participants in Defendants

 7   DOE 1 to 10’s unreasonable seizure and search of Plaintiff DESIREE MERCADO’s property, in

 8   violation of her rights protected by the Fourth Amendment (as incorporated through the Fourteenth

 9   Amendment) of the U.S. Constitution.
10          76.       Defendants DOE 1 to 10’s actions and inactions were motivated by evil motive or intent,
11   involved reckless or callous indifference to Plaintiff DESIREE MERCADO’s constitutional rights, or
12   were wantonly or oppressively done.
13          77.       As a direct and proximate result of Defendants DOE 1 to 10’s actions and inactions,
14   Plaintiff DESIREE MERCADO suffered injuries entitling her to receive compensatory and punitive
15   damages and equitable relief against Defendants DOE 1 to 10.
16          WHEREFORE, Plaintiff DESIREE MERCADO prays for relief as hereunder appears.
17                                                               FIFTH CLAIM
18                                                         False Detention / Arrest
19                                                        (Cal. Const., Art. I, § 13)
20          78.       This Claim is asserted by Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE

21   MERCADO against Defendants COUNTY OF MERCED, MERCED COUNTY SHERIFF’S OFFICE,
22   and DOE 1 to 10.

23          79.       Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO reallege and
24   incorporate the allegations of the preceding paragraphs 1 to 42, to the extent relevant, as if fully set forth

25   in this Claim.

26          80.       Defendants DOE 1 to 10, acting or purporting to act in the performance of their official

27   duties as law enforcement officers, falsely detained/arrested Plaintiffs MIGUEL RODRIGUEZ CORTEZ

28   and DESIREE MERCADO, without a warrant and without probable cause, in violation of their rights
                                                16
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                      Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
           Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 17 of 30


 1   protected by article I, section 13 of the California Constitution.

 2          81.       Defendants DOE 1 to 10, acting or purporting to act in the performance of their official

 3   duties as law enforcement officers, failed to intercede in, were integral participants in, and/or aided and

 4   abetted Defendants DOE 1 to 10’s false detention/arrest of Plaintiffs MIGUEL RODRIGUEZ CORTEZ

 5   and DESIREE MERCADO, in violation of their rights protected by article I, section 13 of the California

 6   Constitution.

 7          82.       Defendants COUNTY OF MERCED and MERCED COUNTY SHERIFF’S OFFICE are

 8   vicariously liable, through the principles of respondeat superior and pursuant to Cal. Gov. Code §§

 9   815.2(a) and 820(a), for injuries proximately caused by the acts and omissions of their employees acting
10   within the scope of their employment, including Defendants DOE 1 to 10.
11          83.       Defendants DOE 1 to 10’s actions and inactions constituted oppression, fraud, and/or
12   malice resulting in great harm to Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE
13   MERCADO.
14          84.       As a direct and proximate result of Defendant DOE 1 to 10’s actions and inactions,
15   Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO suffered injuries entitling them
16   to receive compensatory damages against Defendants COUNTY OF MERCED, MERCED COUNTY
17   SHERIFF’S OFFICE, and DOE 1 to 10; and punitive damages against Defendant DOE 1 to 10.
18          WHEREFORE, Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO pray
19   for relief as hereunder appears.
20                                                               SIXTH CLAIM
21                                                 Unreasonable and Excessive Force
22                                                        (Cal. Const., Art. I, § 13)
23          85.       This Claim is asserted by Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE
24   MERCADO against Defendants COUNTY OF MERCED, MERCED COUNTY SHERIFF’S OFFICE,

25   VERNON H. WARNKE, and DOE 1 to 20.

26          86.       Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO reallege and

27   incorporate the allegations of the preceding paragraphs 1 to 52, to the extent relevant, as if fully set forth

28   in this Claim.
                                                                            17
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                      Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
           Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 18 of 30


 1          87.     Defendants DOE 1 to 10, acting or purporting to act in the performance of their official

 2   duties as law enforcement officers, used unreasonable and excessive force against Plaintiffs MIGUEL

 3   RODRIGUEZ CORTEZ and DESIREE MERCADO, in violation of their rights protected by article I,

 4   section 13 of the California Constitution.

 5          88.     Defendants DOE 1 to 10, acting or purporting to act in the performance of their official

 6   duties as law enforcement officers, failed to intercede in, were integral participants in, and/or aided and

 7   abetted Defendants DOE 1 to 10’s use of unreasonable and excessive force against Plaintiffs MIGUEL

 8   RODRIGUEZ CORTEZ and DESIREE MERCADO, in violation of their rights protected by article I,

 9   section 13 of the California Constitution.
10          89.     Defendants COUNTY OF MERCED, MERCED COUNTY SHERIFF’S OFFICE,
11   VERNON H. WARNKE, and DOE 11 to 20, acting under color of state law and as policy-making
12   authorities, maintained policies or customs of action and inaction resulting in the violation of Plaintiffs
13   MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO’s rights protected by article I, section 13
14   of the California Constitution.
15          90.     Defendants COUNTY OF MERCED and MERCED COUNTY SHERIFF’S OFFICE are
16   vicariously liable, through the principles of respondeat superior and pursuant to Cal. Gov. Code §§
17   815.2(a) and 820(a), for injuries proximately caused by the acts and omissions of their employees acting
18   within the scope of their employment, including Defendants VERNON H. WARNKE and DOE 1 to 20.
19          91.     Defendants VERNON H. WARNKE and DOE 1 to 20’s actions and inactions constituted
20   oppression, fraud, and/or malice resulting in great harm to Plaintiffs MIGUEL RODRIGUEZ CORTEZ

21   and DESIREE MERCADO.
22          92.     As a direct and proximate result of Defendants COUNTY OF MERCED, MERCED

23   COUNTY SHERIFF’S OFFICE, VERNON H. WARNKE, and DOE 1 to 20’s actions and inactions,
24   Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO suffered injuries entitling them

25   to receive compensatory damages against Defendants COUNTY OF MERCED, MERCED COUNTY

26   SHERIFF’S OFFICE, VERNON H. WARNKE, and DOE 1 to 20; and punitive damages against

27   Defendants VERNON H. WARNKE and DOE 1 to 20.

28          WHEREFORE, Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO pray
                                              18
                                                   COMPLAINT; DEMAND FOR JURY TRIAL
                    Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
           Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 19 of 30


 1   for relief as hereunder appears.

 2                                                          SEVENTH CLAIM
 3                                      Unreasonable Seizure and Search of Property
 4                                                      (Cal. Const., Art. I, § 13)
 5          93.     This Claim is asserted by Plaintiff DESIREE MERCADO against Defendants COUNTY

 6   OF MERCED, MERCED COUNTY SHERIFF’S OFFICE, and DOE 1 to 10.

 7          94.     Plaintiff DESIREE MERCADO realleges and incorporates the allegations of the

 8   preceding paragraphs 1 to 42, to the extent relevant, as if fully set forth in this Claim.

 9          95.     Defendants DOE 1 to 10, acting or purporting to act in the performance of their official

10   duties as law enforcement officers, unreasonably seized and searched Plaintiff DESIREE MERCADO’s

11   property, without a warrant and without probable cause, in violation of her rights protected by article I,

12   section 13 of the California Constitution.

13          96.     Defendants DOE 1 to 10, acting or purporting to act in the performance of their official

14   duties as law enforcement officers, failed to intercede in, were integral participants in, and/or aided and

15   abetted Defendants DOE 1 to 10’s unreasonable seizure and search of Plaintiff DESIREE MERCADO’s

16   property, in violation of her rights protected by article I, section 13 of the California Constitution.

17          97.     Defendants COUNTY OF MERCED and MERCED COUNTY SHERIFF’S OFFICE are

18   vicariously liable, through the principles of respondeat superior and pursuant to Cal. Gov. Code §§

19   815.2(a) and 820(a), for injuries proximately caused by the acts and omissions of their employees acting

20   within the scope of their employment, including Defendants DOE 1 to 10.

21          98.     Defendants DOE 1 to 10’s actions and inactions constituted oppression, fraud, and/or

22   malice resulting in great harm to Plaintiff DESIREE MERCADO.

23          99.     As a direct and proximate result of Defendants DOE 1 to 10’s actions and inactions,

24   Plaintiff DESIREE MERCADO suffered injuries entitling her to receive compensatory damages and

25   equitable relief against Defendants COUNTY OF MERCED, MERCED COUNTY SHERIFF’S

26   OFFICE, and DOE 1 to 10; and punitive damages against Defendants DOE 1 to 10.

27          WHEREFORE, Plaintiff DESIREE MERCADO prays for relief as hereunder appears.

28   \\\
                                                                          19
                                                   COMPLAINT; DEMAND FOR JURY TRIAL
                    Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
           Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 20 of 30


 1                                                             EIGHTH CLAIM
 2                                                                    Bane Act
 3                                                          (Cal. Civ. Code § 52.1)
 4          100.      This Claim is asserted by Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE

 5   MERCADO against Defendants COUNTY OF MERCED, MERCED COUNTY SHERIFF’S OFFICE,

 6   VERNON H. WARNKE, and DOE 1 to 20.

 7          101.      Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO reallege and

 8   incorporate the allegations of the preceding paragraphs 1 to 52, to the extent relevant, as if fully set forth

 9   in this Claim.

10          102.      Defendants DOE 1 to 10, acting or purporting to act in the performance of their official

11   duties as law enforcement officers:

12          a.        falsely detained/arrested Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE

13          MERCADO, without a warrant and without probable cause, and with specific intent (i.e.,

14          deliberate indifference or reckless disregard) to deprive Plaintiffs MIGUEL RODRIGUEZ

15          CORTEZ and DESIREE MERCADO of their rights protected by the Fourth Amendment (as

16          incorporated through the Fourteenth Amendment) of the U.S. Constitution and article I, section

17          13 of the California Constitution;

18          b.        used unreasonable and excessive force against Plaintiffs MIGUEL RODRIGUEZ

19          CORTEZ and DESIREE MERCADO, with specific intent (i.e., deliberate indifference or reckless

20          disregard) to deprive Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO of

21          their rights protected by the Fourth Amendment (as incorporated through the Fourteenth

22          Amendment) of the U.S. Constitution and article I, section 13 of the California Constitution;

23          c.        engaged in conscience-shocking conduct by employing deadly force with the purpose to

24          harm and/or deliberate indifference and without regard to the known or obvious risks of injury,

25          and with specific intent (i.e., deliberate indifference or reckless disregard) to deprive Plaintiffs

26          MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO of their rights protected by the

27          Fourteenth Amendment of the U.S. Constitution and article I, section 7(a) of the California

28          Constitution; and/or
                                                                            20
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                      Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
           Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 21 of 30


 1          d.      unreasonably seized and searched Plaintiff DESIREE MERCADO’s property, without a

 2          warrant and without probable cause, and with specific intent (i.e., deliberate indifference or

 3          reckless disregard) to deprive Plaintiff DESIREE MERCADO of her rights protected by the

 4          Fourth Amendment (as incorporated through the Fourteenth Amendment) of the U.S. Constitution

 5          and article I, section 13 of the California Constitution.

 6          103.    Defendants DOE 1 to 10, acting or purporting to act in the performance of their official

 7   duties as law enforcement officers, failed to intercede in, were integral participants in, and/or aided and

 8   abetted Defendants DOE 1 to 10’s violation of the constitutional rights of Plaintiffs MIGUEL

 9   RODRIGUEZ CORTEZ and DESIREE MERCADO, with specific intent (i.e., deliberate indifference or
10   reckless disregard) to deprive Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO
11   of their rights protected by the Fourth Amendment (as incorporated through the Fourteenth Amendment)
12   of the U.S. Constitution; the Fourteenth Amendment of the U.S. Constitution; article I, section 13 of the
13   California Constitution; and/or article I, section 7(a) of the California Constitution.
14          104.    Defendants COUNTY OF MERCED, MERCED COUNTY SHERIFF’S OFFICE,
15   VERNON H. WARNKE, and DOE 11 to 20, acting under color of state law and as policy-making
16   authorities, maintained policies or customs of action and inaction, resulting in the violation of Plaintiffs
17   MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO’s rights, with specific intent (i.e.,
18   deliberate indifference or reckless disregard) to deprive Plaintiffs MIGUEL RODRIGUEZ CORTEZ and
19   DESIREE MERCADO of their rights protected by the Fourth Amendment (as incorporated through the
20   Fourteenth Amendment) of the U.S. Constitution and article I, section 13 of the California Constitution.

21          105.    Defendants COUNTY OF MERCED and MERCED COUNTY SHERIFF’S OFFICE are
22   vicariously liable, through the principles of respondeat superior and pursuant to Cal. Gov. Code §§

23   815.2(a) and 820(a), for injuries proximately caused by the acts and omissions of their employees acting
24   within the scope of their employment, including Defendants VERNON H. WARNKE and DOE 1 to 20.

25          106.    Defendants VERNON H. WARNKE and DOE 1 to 20’s actions and inactions constituted

26   oppression, fraud, and/or malice resulting in great harm to Plaintiffs MIGUEL RODRIGUEZ CORTEZ

27   and DESIREE MERCADO.

28          107.    As a direct and proximate result of Defendants COUNTY OF MERCED, MERCED
                                                         21
                                                   COMPLAINT; DEMAND FOR JURY TRIAL
                    Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
           Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 22 of 30


 1   COUNTY SHERIFF’S OFFICE, VERNON H. WARNKE, and DOE 1 to 20’s actions and inactions,

 2   Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO suffered injuries entitling them

 3   to receive compensatory damages, treble damages, civil penalties, and equitable relief against Defendants

 4   COUNTY OF MERCED, MERCED COUNTY SHERIFF’S OFFICE, VERNON H. WARNKE, and

 5   DOE 1 to 20; and punitive damages against Defendants VERNON H. WARNKE and DOE 1 to 20.

 6          WHEREFORE, Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO pray

 7   for relief as hereunder appears.

 8                                                               NINTH CLAIM
 9                                                         False Detention / Arrest
10          108.      This Claim is asserted by Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE

11   MERCADO against Defendants COUNTY OF MERCED, MERCED COUNTY SHERIFF’S OFFICE,

12   VERNON H. WARNKE, and DOE 1 to 10.

13          109.      Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO reallege and

14   incorporate the allegations of the preceding paragraphs 1 to 42, to the extent relevant, as if fully set forth

15   in this Claim.

16          110.      Defendants DOE 1 to 10, acting or purporting to act in the performance of their official

17   duties as law enforcement officers, falsely detained/arrested Plaintiffs MIGUEL RODRIGUEZ CORTEZ

18   and DESIREE MERCADO, without a warrant and without probable cause.

19          111.      Defendants DOE 1 to 10, acting or purporting to act in the performance of their official

20   duties as law enforcement officers, failed to intercede in, were integral participants in, and/or aided and

21   abetted Defendants DOE 1 to 10’s false detention/arrest of Plaintiffs MIGUEL RODRIGUEZ CORTEZ

22   and DESIREE MERCADO.

23          112.      Defendants COUNTY OF MERCED and MERCED COUNTY SHERIFF’S OFFICE are

24   vicariously liable, through the principles of respondeat superior and pursuant to Cal. Gov. Code §§

25   815.2(a) and 820(a), for injuries proximately caused by the acts and omissions of their employees acting

26   within the scope of their employment, including Defendants DOE 1 to 10.

27          113.      Defendants DOE 1 to 10’s actions and inactions constituted oppression, fraud, and/or

28   malice resulting in great harm to Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE
                                                       22
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                      Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
           Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 23 of 30


 1   MERCADO.

 2          114.      As a direct and proximate result of Defendants DOE 1 to 10’s actions and inactions,

 3   Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO suffered injuries entitling them

 4   to receive compensatory damages against Defendants COUNTY OF MERCED, MERCED COUNTY

 5   SHERIFF’S OFFICE, and DOE 1 to 10; and punitive damages against Defendants DOE 1 to 10.

 6          WHEREFORE, Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO pray

 7   for relief as hereunder appears.

 8                                                              TENTH CLAIM
 9                                                              Assault / Battery
10          115.      This Claim is asserted by Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE

11   MERCADO against Defendants COUNTY OF MERCED, MERCED COUNTY SHERIFF’S OFFICE,

12   VERNON H. WARNKE, and DOE 1 to 20.

13          116.      Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO reallege and

14   incorporate the allegations of the preceding paragraphs 1 to 52, to the extent relevant, as if fully set forth

15   in this Claim.

16          117.      Defendants DOE 1 to 10, acting or purporting to act in the performance of their official

17   duties as law enforcement officers, intentionally touched or threatened to touch Plaintiffs MIGUEL

18   RODRIGUEZ CORTEZ and DESIREE MERCADO, without consent, and that touching or threating to

19   touch constituted use of unreasonable and excessive force.

20          118.      Defendants DOE 1 to 10, acting or purporting to act in the performance of their official

21   duties as law enforcement officers, failed to intercede in, were integral participants in, and/or aided and

22   abetted Defendants DOE 1 to 10’s intentional touching or threating to touch Plaintiffs MIGUEL

23   RODRIGUEZ CORTEZ and DESIREE MERCADO.

24          119.      Defendants VERNON H. WARNKE and DOE 11 to 20, acting under color of state law

25   and as policy-making authorities, maintained policies or customs of action and inaction, resulting in

26   Defendants DOE 1 to 10’s use of unreasonable and excessive force against Plaintiff MIGUEL

27   RODRIGUEZ CORTEZ and DESIREE MERCADO.

28          120.      Defendants COUNTY OF MERCED and MERCED COUNTY SHERIFF’S OFFICE are
                                                 23
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                      Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
           Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 24 of 30


 1   vicariously liable, through the principles of respondeat superior and pursuant to Cal. Gov. Code §§

 2   815.2(a) and 820(a), for injuries proximately caused by the acts and omissions of their employees acting

 3   within the scope of their employment, including Defendants VERNON H. WARNKE and DOE 1 to 20.

 4          121.      Defendants VERNON H. WARNKE and DOE 1 to 20’s actions and inactions constituted

 5   oppression, fraud, and/or malice resulting in great harm to Plaintiffs MIGUEL RODRIGUEZ CORTEZ

 6   and DESIREE MERCADO.

 7          122.      As a direct and proximate result of Defendants VERNON H. WARNKE and DOE 1 to

 8   20’s actions and inactions, Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO

 9   suffered injuries entitling them to receive compensatory damages against Defendants COUNTY OF
10   MERCED, MERCED COUNTY SHERIFF’S OFFICE, VERNON H. WARNKE, and DOE 1 to 20; and
11   punitive damages against Defendants VERNON H. WARNKE and DOE 1 to 20.
12          WHEREFORE, Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO pray
13   for relief as hereunder appears.
14                                                           ELEVENTH CLAIM
15                                          Intentional Infliction of Emotional Distress
16          123.      This Claim is asserted by Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE

17   MERCADO against Defendants COUNTY OF MERCED, MERCED COUNTY SHERIFF’S OFFICE,

18   VERNON H. WARNKE, and DOE 1 to 20.

19          124.      Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO reallege and
20   incorporate the allegations of the preceding paragraphs 1 to 52, to the extent relevant, as if fully set forth

21   in this Claim.
22          125.      Defendants DOE 1 to 10, acting or purporting to act in the performance of their official

23   duties as law enforcement officers, engaged in outrageous conduct, including use of unreasonable and
24   excessive force against Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO, and, as

25   a result of that outrageous conduct, Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE

26   MERCADO suffered severe emotional distress.

27          126.      Defendants DOE 1 to 10, acting or purporting to act in the performance of their official

28   duties as law enforcement officers, engaged in outrageous conduct, including failure to intercede in,
                                                         24
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                      Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
           Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 25 of 30


 1   integral participation in, and/or aiding and abetting Defendants DOE 1 to 10’s use of unreasonable and

 2   excessive force against Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO, and, as

 3   a result of that outrageous conduct, Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE

 4   MERCADO suffered severe emotional distress.

 5          127.    Defendants VERNON H. WARNKE and DOE 11 to 20, acting under color of state law

 6   and as policy-making authorities, engaged in outrageous conduct, including maintenance of policies or

 7   customs of action and inaction resulting in the violation of Plaintiffs MIGUEL RODRIGUEZ CORTEZ

 8   and DESIREE MERCADO’s rights, and, as a result of that outrageous conduct, Plaintiff MIGUEL

 9   RODRIGUEZ CORTEZ suffered severe emotional distress.
10          128.    Defendants COUNTY OF MERCED and MERCED COUNTY SHERIFF’S OFFICE are
11   vicariously liable, through the principles of respondeat superior and pursuant to Cal. Gov. Code §§
12   815.2(a) and 820(a), for injuries proximately caused by the acts and omissions of their employees acting
13   within the scope of their employment, including Defendants VERNON H. WARNKE and DOE 1 to 20.
14          129.    Defendants VERNON H. WARNKE and DOE 1 to 20’s actions and inactions constituted
15   oppression, fraud, and/or malice resulting in great harm to Plaintiffs MIGUEL RODRIGUEZ CORTEZ
16   and DESIREE MERCADO.
17          130.    As a direct and proximate result of Defendants VERNON H. WARNKE and DOE 1 to
18   20’s actions and inactions, Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO
19   suffered injuries entitling them to receive compensatory damages against Defendants COUNTY OF
20   MERCED, MERCED COUNTY SHERIFF’S OFFICE, VERNON H. WARNKE, and DOE 1 to 20; and

21   punitive damages against Defendants VERNON H. WARNKE and DOE 1 to 20.
22          WHEREFORE, Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO pray

23   for relief as hereunder appears.
24                                                          TWELFTH CLAIM
25                                               Conversion / Trespass to Chattels
26          131.    This Claim is asserted by Plaintiff DESIREE MERCADO against Defendants COUNTY

27   OF MERCED, MERCED COUNTY SHERIFF’S OFFICE, VERNON H. WARNKE, and DOE 1 to 20.

28          132.    Plaintiff DESIREE MERCADO realleges and incorporates the allegations of the
                                                  25
                                                   COMPLAINT; DEMAND FOR JURY TRIAL
                    Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
           Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 26 of 30


 1   preceding paragraphs 1 to 42, to the extent relevant, as if fully set forth in this Claim.

 2          133.    Defendants DOE 1 to 10, acting or purporting to act in the performance of their official

 3   duties as law enforcement officers, substantially interfered with Plaintiff DESIREE MERCADO’s right

 4   to possess her personal property by knowingly or intentionally taking possession of the property, without

 5   consent.

 6          134.    Defendant VERNON H. WARNKE, acting or purporting to act in the performance of his

 7   official duties as a law enforcement officer, refused to return Plaintiff DESIREE MERCADO’s personal

 8   property after she demanded its return.

 9          135.    Defendants VERNON H. WARNKE and DOE 1 to 10, acting or purporting to act in the
10   performance of their official duties as law enforcement officers, failed to intercede in, were integral
11   participants in, and/or aided and abetted Defendants DOE 1 to 10’s interference with Plaintiff DESIREE
12   MERCADO’s right to possess her personal property.
13          136.    Defendants COUNTY OF MERCED and MERCED COUNTY SHERIFF’S OFFICE are
14   vicariously liable, through the principles of respondeat superior and pursuant to Cal. Gov. Code §§
15   815.2(a) and 820(a), for injuries proximately caused by the acts and omissions of their employees acting
16   within the scope of their employment, including Defendants VERNON H. WARNKE and DOE 1 to 10.
17          137.    Defendants VERNON H. WARNKE and DOE 1 to 10’s actions and inactions constituted
18   oppression, fraud, and/or malice resulting in great harm to Plaintiff DESIREE MERCADO.
19          138.    As a direct and proximate result of Defendants VERNON H. WARNKE and DOE 1 to
20   10’s actions and inactions, Plaintiff DESIREE MERCADO suffered injuries entitling her to receive

21   compensatory damages and equitable relief against Defendants COUNTY OF MERCED, MERCED
22   COUNTY SHERIFF’S OFFICE, VERNON H. WARNKE, and DOE 1 to 10; and punitive damages

23   against Defendants VERNON H. WARNKE and DOE 1 to 10.
24          WHEREFORE, Plaintiff DESIREE MERCADO pray for relief as hereunder appears.

25                                                      THIRTEENTH CLAIM
26                                                                 Negligence
27          139.    This Claim is asserted by Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE

28   MERCADO against Defendants COUNTY OF MERCED, MERCED COUNTY SHERIFF’S OFFICE,
                                            26
                                                   COMPLAINT; DEMAND FOR JURY TRIAL
                    Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
           Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 27 of 30


 1   VERNON H. WARNKE, and DOE 1 to 20.

 2          140.      Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO reallege and

 3   incorporate the allegations of the preceding paragraphs 1 to 52, to the extent relevant, as if fully set forth

 4   in this Claim.

 5          141.      Defendants DOE 1 to 10, acting or purporting to act in the performance of their official

 6   duties as law enforcement officers, owed Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE

 7   MERCADO a duty of care and breached that duty by: (1) falsely detaining/arresting Plaintiffs MIGUEL

 8   RODRIGUEZ CORTEZ and DESIREE MERCADO, without a warrant and without probable cause; (2)

 9   employing improper tactical conduct, and making improper decisions, preceding the use of unreasonable
10   and excessive force against Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO; (3)
11   using unreasonable and excessive force against Plaintiffs MIGUEL RODRIGUEZ CORTEZ and
12   DESIREE MERCADO; (4) engaging in conscience-shocking conduct by employing deadly force with
13   the purpose to harm and/or deliberate indifference and without regard to the known or obvious risks of
14   injury to Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO; and/or (5)
15   unreasonably seizing and searching Plaintiff DESIREE MERCADO’s personal property, without a
16   warrant and without probable cause, and refusing to return the property upon demand;
17          142.      Defendants DOE 1 to 10, acting or purporting to act in the performance of their official
18   duties as law enforcement officers, owed Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE
19   MERCADO a duty of care and breached that duty where they failed to intercede in, were integral
20   participants in, and/or aided and abetted Defendants DOE 1 to 10’s negligent conduct.

21          143.      Defendants VERNON H. WARNKE and DOE 11 to 20, acting under color of state law
22   and as policy-making authorities, owed Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE

23   MERCADO a duty of care and breached that duty by inadequately training, supervising, and/or retaining
24   Defendants DOE 1 to 10, including, on information and belief: (1) knowingly participating in creating

25   and maintaining a culture permitting or encouraging subordinate officers’ use of unreasonable and

26   excessive force; and/or (2) acquiescing in or acting deliberately indifferent to a culture permitting or

27   encouraging subordinate officers’ use of unreasonable and excessive force.

28          144.      Defendants COUNTY OF MERCED and MERCED COUNTY SHERIFF’S OFFICE are
                                                 27
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                      Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
           Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 28 of 30


 1   vicariously liable, through the principles of respondeat superior and pursuant to Cal. Gov. Code §§

 2   815.2(a) and 820(a), for injuries proximately caused by the acts and omissions of their employees acting

 3   within the scope of their employment, including Defendants VERNON H. WARNKE and DOE 1 to 20.

 4          145.    Defendants VERNON H. WARNKE and DOE 1 to 20’s actions and inactions constituted

 5   oppression, fraud, and/or malice resulting in great harm to Plaintiffs MIGUEL RODRIGUEZ CORTEZ

 6   and DESIREE MERCADO.

 7          146.    As a direct and proximate result of Defendants VERNON H. WARNKE and DOE 1 to

 8   20’s actions and inactions, Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO

 9   suffered injuries entitling them to receive compensatory damages against Defendants COUNTY OF
10   MERCED, MERCED COUNTY SHERIFF’S OFFICE, VERNON H. WARNKE, and DOE 1 to 20; and
11   punitive damages against Defendants VERNON H. WARNKE and DOE 1 to 20.
12          WHEREFORE, Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO pray
13   for relief as hereunder appears.
14                                                      PRAYER FOR RELIEF
15          WHEREFORE, Plaintiffs MIGUEL RODRIGUEZ CORTEZ and DESIREE MERCADO seek

16   Judgment as follows:

17          1.      For an award of compensatory, general, and special damages against Defendants

18   COUNTY OF MERCED, MERCED COUNTY SHERIFF’S OFFICE, VERNON H. WARNKE, and

19   DOE 1 to 20, according to proof at trial;
20          2.      For an award of exemplary/punitive damages against Defendants VERNON H. WARNKE

21   and DOE 1 to 20, in an amount sufficient to deter and to make an example of them, because their actions
22   and inactions, as alleged, were motivated by evil motive or intent, involved reckless or callous

23   indifference to constitutionally-protected rights, were wantonly or oppressively done, and/or constituted
24   oppression, fraud, or malice resulting in great harm;

25          3.      For an award of actual damages, treble damages, punitive damages, civil penalties, and

26   any other available relief, pursuant to Cal. Civ. Code §§ 52, 52.1, and any other statute as may be

27   applicable;

28          4.      For an award of equitable/declaratory relief, adjudicating Plaintiff DESIREE
                                                        28
                                                   COMPLAINT; DEMAND FOR JURY TRIAL
                    Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
           Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 29 of 30


 1   MERCADO’s right to possess her seized personal property and ordering its return;

 2          5.     For an award of reasonable attorneys’ fees and costs, pursuant to 42 U.S.C. § 1988, Cal.

 3   Civ. Code § 52.1, Cal. Code Civ. Proc. § 1021.5, and any other statute as may be applicable; and

 4          6.     For an award of any other further relief, as the Court deems fair, just, and equitable.

 5   Dated: January 30, 2020                                                  Respectfully Submitted,

 6

 7
                                                                              By: __________________________________
 8                                                                                Mark E. Merin
                                                                                  Paul H. Masuhara
 9
                                                                                    LAW OFFICE OF MARK E. MERIN
10                                                                                  1010 F Street, Suite 300
                                                                                    Sacramento, California 95814
11                                                                                  Telephone:        (916) 443-6911
                                                                                    Facsimile:        (916) 447-8336
12                                                                                      Attorneys for Plaintiffs
13                                                                                      MIGUEL RODRIGUEZ CORTEZ
                                                                                        and DESIREE MERCADO
14

15

16

17

18

19
20

21
22

23
24

25

26

27

28
                                                                         29
                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                   Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
          Case 1:20-cv-00161-LJO-SAB Document 1 Filed 01/30/20 Page 30 of 30


 1                                                    JURY TRIAL DEMAND
 2          A JURY TRIAL IS DEMANDED on behalf of Plaintiff MIGUEL RODRIGUEZ CORTEZ and

 3   DESIREE MERCADO.

 4   Dated: January 30, 2020                                                 Respectfully Submitted,

 5

 6
                                                                             By: __________________________________
 7                                                                               Mark E. Merin
                                                                                 Paul H. Masuhara
 8
                                                                                   LAW OFFICE OF MARK E. MERIN
 9                                                                                 1010 F Street, Suite 300
                                                                                   Sacramento, California 95814
10                                                                                 Telephone:        (916) 443-6911
                                                                                   Facsimile:        (916) 447-8336
11                                                                                     Attorneys for Plaintiffs
12                                                                                     MIGUEL RODRIGUEZ CORTEZ
                                                                                       and DESIREE MERCADO
13

14

15

16

17

18

19
20

21
22

23
24

25

26

27

28
                                                                        30
                                                 COMPLAINT; DEMAND FOR JURY TRIAL
                  Cortez v. County of Merced, United States District Court, Eastern District of California, Case No. ______________
